Citation Nr: 0940094	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-13 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a traumatic brain 
injury (TBI).

4.  Entitlement to service connection for a left side rib 
injury.

5.  Entitlement to service connection for allergies.  

6.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), from June 1, 2008 forward.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 
1983, and from November 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and January 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In September 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned at the RO.  At this hearing, the Veteran stated 
that he was satisfied with the rating assigned for his PTSD 
prior to June 1, 2008.

The issues of service connection for allergies and a left 
side rib injury, as well as entitlement to a rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD) from 
June 1, 2008, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability is attributable to service.  

2.  A back disability is attributable to service.  

3.  A TBI is attributable to service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in the Veteran's 
second period of active service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  A back disability was incurred in the Veteran's second 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A TBI was incurred in the Veteran's second period of 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The Veteran's claim of service connection for left shoulder, 
back, and TBI disabilities is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  Therefore, no further action with regard to 
VCAA is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals (Court) has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
which has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran's DD Form 214, as well as service records, 
reflect that he was a gunner on Task Force Row during 
Operation Iraqi Freedom III and he received a Global War on 
Terrorism Expeditionary Medal, which, in pertinent part, is 
given to a service member who participated in either 
Operation Enduring Freedom or Operation Iraqi Freedom anytime 
between October 24, 2001 and April 30, 2005, and engaged in 
actual combat against the enemy under circumstances involving 
grave danger of death or serious bodily harm, regardless of 
time in the area of eligibility.  The evidence of record 
establishes proof that the Veteran encountered a combat 
situation during his second period of military service.  
Thus, 38 U.S.C.A. § 1154(b) is for application in this case.

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.  In 
considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the Court articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish a 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, a 
veteran must meet his evidentiary burden with respect to 
service connection.  Collette.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records are rather minimal and the 
Veteran waived a physical examination at separation.  The 
available records reflect that in October 2005, the Veteran 
was afforded a mental health evaluation.  It was noted that 
he had been involved in an improvised explosive device (IED) 
attack in which two IEDs went off in front of and behind his 
convoy.  A fellow soldier was killed.  No further information 
is provided about the Veteran's service.  The RO has granted 
service connection for PTSD based on this incident.  

The Veteran was separated from service in January 2006.  Less 
than 2 months later, he filed a claim for VA compensation 
benefits, which in pertinent part, included claims for left 
shoulder and back disabilities.  He later claimed that he had 
suffered a TBI.  He has consistently maintained that the left 
shoulder and back injuries were suffered while manning a 50 
caliber gun turret on a humvee while driving in Iraq.  He 
asserts that the jarring motion and going over IED craters in 
the road resulted in the injuries.  In one episode, he states 
that he was thrown forward and slammed his left arm, left 
side, and back.  He maintains that he suffered a TBI in the 
incident involving the IED explosions.  

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

In this case, post-service evidence dated within months of 
service separation establishes diagnoses of left shoulder and 
back disabilities.  Specifically, an August 2006 VA 
examination diagnosed left shoulder rotator cuff tendinitis 
as well as thoracolumbar strain.  The Veteran later required 
open left rotator cuff repair of the supraspinatus tendon.  
In addition, a magnetic resonance imaging (MRI) revealed 
shallow annular bulges with mild narrowing of the neural 
foramina at L2-3, L3-4, and L4-5; mild facet arthopathy at 
L4-5 and L5-S1; and moderate narrowing of the L5-S1 neural 
foramina.  The Veteran also reported to private examiners 
that he injured his left shoulder and back during service.  

With regard to his claimed TBI, the Veteran received 
continuous mental health treatment dated from shortly after 
service separation.  He had documented problems with memory, 
concentration, and headaches.  He was referred to speech 
therapy based on those problems.  He related to examiners 
that he had suffered a head injury during service.  In 
November 2007, he was evaluated for positive TBI.  It was 
noted that he had cognitive dysfunction related to TBI.  He 
continued to be treated for a cognitive disorder with a 
history of sustaining a blast injury while in Iraq.  In 
June 2008, the Veteran was examined by VA.  The diagnosis was 
PTSD, but the examiner listed an Axis III diagnosis of mild 
TBI.  In November 2008, the Veteran was afforded another VA 
examination by a physician.  The Veteran again described the 
blast injury.  Although MRI and computerized tomography (CT) 
of the head were negative, the physical examination yielded a 
diagnosis of TBI.  A December 2008 examination was unable to 
conclude that the Veteran had neuropsychological impairments.  
It was noted that the Veteran did not receive TBI treatment 
in Iraq and had variously reported whether he lost 
consciousness.  The examiner thought that, at most, he was 
dazed by the IED explosion with minimal effect on his ability 
to perform his duties.  Accordingly, this examiner did not 
feel that there were enduring neurocognitive sequalae from a 
TBI in Iraq.  

In this case, the initial question at issue is whether the 
Veteran is credible in his report of having sustained 
injuries to the left shoulder, back, and head, while serving 
in a combat capacity.  The Board finds that he is in fact 
credible.  

The Veteran has provided satisfactory lay evidence of the 
alleged injuries.  The service records show that he was a 
gunner and served in a region where there were enemy attacks 
in extremely close proximity.  The Veteran's statements of 
rough terrain while manning his weapons and being thrown in 
the vehicle are credible.  In addition, the Veteran's 
statements are consistent with the circumstances, conditions, 
or hardships of his service.  The Veteran served 
meritoriously in a war zone as a gunner with imminent danger 
and explosions around him.  The contrary evidence is the lack 
of documentation in the service treatment records.  However, 
there is no clear and convincing evidence that the alleged 
injuries did not occur.  Rather, it is plausible that the 
Veteran was not treated in the environment in which he was 
stationed and he did not undergo a separation examination.  
Moreover, he immediately filed a claim for VA compensation 
once he was discharged and he has consistently reported what 
occurred during service.  His claimed left shoulder and back 
disabilities were present upon the initial VA examination 
which was essentially conducted contemporaneously to his 
separation from service.  The evidence tends to support the 
Veteran's account of his history.  As such, the Board accepts 
that there were inservice left shoulder, back, and head 
injuries.  Further, there has been a continuity of symptoms 
since service separation.  It appears that with regard to the 
left shoulder and back, the Veteran's claim was denied on the 
basis that there was a lack of inservice evidence of left 
shoulder/back injury and treatment.  However, per 38 U.S.C.A. 
§ 1154(b), this type of documentation is not dispositive.  
Therefore, the Board finds that service connection is 
warranted for left shoulder and back disabilities.  

With regard to claimed TBI, there is conflicting medical 
evidence regarding whether the Veteran has TBI residuals 
which are attributable to service.  The Board notes that the 
Veteran has been repeatedly diagnosed as having TBI and has 
been treated for a cognitive disorder.  Although the December 
2008 VA examiner did not feel that there were current 
residuals from service, other medical evidence shows 
otherwise.  The Board finds that all of the medical evidence, 
including the VA examinations, are of equally probative value 
and were performed by medical professionals.  The evidence in 
this case is so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for a TBI is also warranted.


ORDER

Service connection for a left shoulder disability is granted.  

Service connection for a back disability is granted.  

Service connection for residuals of a TBI is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran testified that he has been found to be disabled 
by the Social Security Administration (SSA), to include as 
due to PTSD.  The SSA records are not in the claims file.  VA 
has a statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Further, the Veteran related that he has been treated at the 
Memphis and Jackson VA facilities.  Since this matter is 
being remanded, the updated records from this facility should 
be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

In addition, the Veteran and his spouse testified that his 
PTSD had worsened.  As the Veteran has asserted that his 
service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

With regard to his claim of service connection for allergies 
and a left side rib disability, since additional records are 
being obtained, the Board finds that the Veteran should be 
examined to determine if he has allergies/rhinitis/sinusitis 
and a left side rib disorder which are attributable to 
service.  The Veteran has maintained that his left side ribs 
were injured per the decision above.  Thus, it is accepted 
that the Veteran felt that his left side/ribs were injured 
during combat service.  However, it is unclear if he has any 
residual impairment in that regard.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the Memphis 
and Jackson VA facilities.  

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Thereafter, schedule the Veteran for 
a VA examination(s) to determine the 
nature and etiology of any current 
allergy/rhinitis/sinusitis disability, as 
well as claimed left side rib disability.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner(s) should review the claims 
folder prior to examination(s).  

The examiner(s) should state whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
any current allergy/rhinitis/sinusitis 
disability, as well as claimed left side 
rib disability, are related to service.  
The examiner should accept that the 
Veteran felt that he had injured his left 
side ribs during service and should 
specifically indicate if there is any 
residual impairment due to any such 
injury.  

The examiner(s) should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
extent of his service-connected PTSD.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide findings 
consistent with the rating criteria for 
Diagnostic Code 9411.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Finally, the AMC should readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


